MEMORANDUM **
Odas E. Flake and Bradley B. Fagerstrom appeal pro se the district court’s judgment dismissing for lack of subject matter jurisdiction their interpleader and declaratory relief action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001), and we affirm.
The district court properly dismissed appellants’ action because they failed to sufficiently allege federal subject matter jurisdiction. See Am. Nat’l Red Cross v. S.G. & A.E., 505 U.S. 247, 255, 112 S.Ct. 2465, 120 L.Ed.2d 201 (1992) (“a congressional charter’s ‘sue and be sued’ provision may be read to confer federal court jurisdiction if, but only if, it specifically mentions the federal courts”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.